Tilghman C. J.
This case comes before us on a motion to quash the writ of error. The plaintiffs in error, supervisors of the highways in Manheim township in the county of Tork, were convicted before a justice of the peace of a breach of duty in not repairing and amending one of the highways within their district. The jurisdiction of the justice is founded on the 12th section of the act for laying out, making and keeping in repair, the public roads and highways,,&c. passed the 6th of April 1802. The act provides that if any supervisor shall conceive himself aggrieved by tbe judgment of a justice of the peace, he may appeal to .the next Court of Quarter Sessions, who shall take such order thereon as to them shall appear just and reasonable, and the same shall be conclusive. The general rule is, that where a new jurisdie*27tion is created by statute, and the court or judge exercising it, proceeds in a summary method, or in'a new course, diffe-' rent from the common law, a writ of error does not lie, but a certiorari. There is no doubt but that the proceedings before the justice are not removable by writ of error; but the plaintiffs in error contend, that when the cause was removed to the Court of Quarter Sessions, the proceedings were in that court, according to the course of the common, law; and several cases were cited from Binney’s Reports, to shew that proceedings before a justice in civil cases, having been carried by appeal to the Court of Common Pleas, a "writ of error to this court lies on the judgment of the Court of Common Pleas. But these cases are not applicable to the point in question. When a civil cause is removed to the Court of Common Pleas, the whole proceedings there are de novo, and exactly according to the course of the common law. There is a declaration, plea, issue, and trial, by jury, just as if the suit had been commenced originally in that Court. Not so in the present instance. The intent of the act of assembly plainly appears, to bring these charges against supervisors of the hightvays to a speedy decision, and from the nature of the case a speedy decision is necessary, because the people suffer while the cause is delayed. The Court of Quarter Sessions are authorised “ to take such “ order as shall appear just and reasonable,” which may be very different from the course of the common law. It is true, that they did proceed by jury trial; but it cannot be said that the exact course of the common law was preserved. There was no indictment; but the appellants having pleaded not guilty to a charge which does not appear to have been exhibited with any kind of certainty, were tried and convicted by a jury. Taking into view the whole record, it does not appear to be a proceeding according to the course of the common law. I am therefore of opinion that the writ of error should be quashed.
Yeates J.
The plaintiffs in error have been convicted of a breach of duty as supervisors of the highways in Manheim township in York county, before a justice of the peace, and have been fined twelve dollars. They appealed by petition to the Quarter Sessions, pleaded not guilty to the charge, and *28were convicted on a trial by jury without indictment. They have sued out a writ of error, and a motion has been made on the part of the Commonwealth to quash if.
These proceedings have taken place under section 12 of the act of the 6th of April 1802, S St. Laws 188., which has provided, that supervisors neglecting to perform their duty, shall be fined in any sum not less than four dollars nor exceeding fifty dollars, to be recovered in a summary way before any justice of the peace of the county; but has allowed the supervisors, conceiving themselves aggrieved by the judgment of the justice, to appeal by petition to the next Court of Quarter Sessions, “ who shall take such order “thereon as to them shall appear just and reasonable, and “ the same shall be conclusive.”
The distinction is thus taken in Greenvelt v. Burwell, 1 Salk. 263. 144. S. C., Carth. 494., Com. Rep. 80., 1 Lord Ray. 469. Wherever a new jurisdiction is erected by act of parliament, and the court or judge that exercises this jurisdiction, acts as a court or judge of record, according to the course of the common law, a writ of error lies on their judgments; but where they act in a summary method, or in a new course, different from the common law, a writ of error does not lie, but a certiorari.
The justice here is directed to proceed in a summary way, and the sessions on the appeal are to take such order as to them shall appear just and reasonable. In the language of 'Lord Holt in the case cited, as reported in 1 Lord Ray. 469., for the purpose of an appeal under this act, “ it was a court “ newly instituted, empowered to proceed by methods un- “ known to the common law, as there is no need to have an “ indictment, or such formal judgment as in other cases; as “ there is no need to say, ideo consideratum, &c., but only “ quod solval, &c.” Such appears to be the plain meaning of this act.
It seems therefore irresistibly to follow, that a writ of error will not lie in the present instance; and I am of opinion that the same should be quashed.
Brackenridge J. gave no opinion, having been prevented by indisposition from sitting at the argument.
Motion allowed.